--------------------------------------------------------------------------------

Exhibit 10.1


M-WAVE, INC.


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Jeff
Figlewicz (“Employee”) and M-Wave, Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee is currently employed as the Chief Financial Officer and
Corporate Secretary of the Company;


WHEREAS, Employee and the Company are party to a letter agreement dated July 12,
2006, regarding Employee’s severance (the “2006 Severance Agreement”); and


WHEREAS, the specific reverse merger activities that prompted the 2006 Severance
Agreement between the Employee and the Company have been terminated;


WHEREAS, Employee signed an “Employee Confidentiality And Property
Agreement” with  the Company (the “Confidentiality Agreement”);


WHEREAS, the Company and Employee have entered into Nonqualified Stock Option
Agreements, dated July 23, 2004 and February 3, 2006, granting Employee the
option to purchase shares of the Company’s common stock subject to the terms and
conditions of the Company’s 2003 Stock Option Plan and the Stock Option
Agreement (collectively the “Stock Agreements”);


WHEREAS, the Company terminated Employee’s employment with the Company effective
the signing date of this agreement by both Parties (the “Termination Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releases as defined below, including, but not
limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.              Consideration.  In consideration of Employee’s execution of this
Agreement and Employee’s fulfillment of all of its terms and conditions, and
provided that Employee does not revoke the Agreement under paragraph 6 below,
the Company agrees as follows:


a.           Consulting Agreement.  The Company agrees to enter into the
Consulting Agreement with Employee as set forth under and subject to the terms
of paragraph 16 below.


b.           Separation Payment.  The Company further agrees to pay Employee a
total lump sum of Twenty Thousand Dollars and No/Cents ($20,000.00), less
applicable withholding.  This payment will be made to Employee within ten (10)
business days after the Effective Date of this Agreement.
 
SEPARATION AGREEMENT
1
COMPANY CONFIDENTIAL

 
 
 

--------------------------------------------------------------------------------

 



c.           General.  Employee acknowledges that without this Agreement, he is
otherwise not entitled to the consideration listed in this paragraph 1.


2.             Stock.  The Parties agree that for purposes of determining the
number of shares of the Company’s common stock that Employee is entitled to
purchase from the Company, pursuant to the exercise of outstanding options,
Employee will be considered to have vested only up to the Termination
Date.  Employee acknowledges that as of the Termination Date, Employee will have
vested in 25,000 options and no more.  The exercise of Employee’s vested options
and shares shall continue to be governed by the terms and conditions of the
Company’s Stock Agreements.


3.              Benefits.  Employee’s health insurance benefits shall cease on
the Termination Date, subject to Employee’s right to continue his health
insurance under COBRA determined.  Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock
options, and the accrual of bonuses, vacation, and paid time off, ceased as of
the Termination Date.


4.              Payment of Salary and Receipt of All Benefits.  Employee
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, leave, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.


5.              Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, founders, administrators,
affiliates, benefit plans, plan administrators, parents, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:


a.           any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;


b.           any and all claims relating to all prior or contemporaneous
agreements whether written or oral, including the 2006 Severance Agreement;


c.           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
SEPARATION AGREEMENT
2
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



d.           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;


e.           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; Texas Workers’ Compensation
Act; Chapter 21 of the Texas Labor Code (also known as the Texas Commission on
Human Rights Act); the Illinois Workers’ Compensation Act; and the Illinois
Human Rights Act;


f.            any and all claims for violation of the federal or any state
constitution;


g.           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;


h.           any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


i.            any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).


6.              Acknowledgment of Waiver of Claims under ADEA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  Employee acknowledges and understands that revocation must be
accomplished by a written notification to Joe Turek, Chairman, M-Wave, Inc.,
1300 Norwood Avenue Itasca, Illinois 60143, that is received prior to the
Effective Date.
 
SEPARATION AGREEMENT
3
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



7.              Unknown Claims.  Employee acknowledges that he has been advised
to consult with legal counsel and that he is familiar with the principle that a
general release does not extend to claims that the releaser does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the
releasee.  Employee, being aware of said principle, agrees to expressly waive
any rights he may have to that effect, as well as under any other statute or
common law principles of similar effect.


8.              No Pending or Future Lawsuits.  Employee represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees.  Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.


9.             Application for Employment.  Employee understands and agrees
that, as a condition of this Agreement, Employee shall not be entitled to any
employment with the Company, and Employee hereby waives any right, or alleged
right, of employment or re-employment with the Company.  Employee further agrees
not to apply for employment with the Company.


10.            Confidentiality.  Employee agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”).  Except as required by law, Employee
may disclose Separation Information only to his immediate family members, the
Court in any proceedings to enforce the terms of this Agreement, Employee’s
undersigned counsel, and Employee’s accountant and any professional tax advisor
to the extent that they need to know the Separation Information in order to
provide advice on tax treatment or to prepare tax returns, and must prevent
disclosure of any Separation Information to all other third parties.  Employee
agrees that he will not publicize, directly or indirectly, any Separation
Information.


Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence.  The Parties agree that if the Company proves
that Employee breached this Confidentiality provision, the Company shall be
entitled to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures.  Employee warrants that he has not
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.
 
SEPARATION AGREEMENT
4
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



11.            Trade Secrets and Confidential Information/Company
Property.  Employee reaffirms and agrees to observe and abide by the terms of
the Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information.  Employee’s signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.


12.            No Cooperation.  Employee agrees not to act in any manner that
might damage the business of the Company.  Employee further agrees that he will
not knowingly encourage, counsel, or assist any attorneys or their clients in
the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against any of the Releasees,
unless under a subpoena or other court order to do so or as related directly to
the ADEA waiver in this Agreement.  Employee agrees both to immediately notify
the Company upon receipt of any such subpoena or court order, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or other
court order.  If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance.


13.            Non-Disparagement.  Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees.  Employee shall direct any inquiries by potential
future employers to the Company’s human resources department.


14.            Breach.  Employee acknowledges and agrees that any material
breach of this Agreement, unless such breach constitutes a legal action by
Employee challenging or seeking a determination in good faith of the validity of
the waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement, except as
provided by law.  Except as provided by law, Employee shall also be responsible
to the Company for all costs, attorneys’ fees, and any and all damages incurred
by the Company in: (a) enforcing Employee’s obligations under this Agreement or
the Confidentiality Agreement, including the bringing of any action to recover
the consideration, and (b) defending against a claim or suit brought or pursued
by Employee in violation of the terms of this Agreement.


15.            No Admission of Liability.  Employee understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Employee.  No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be: (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


16.            Consulting Agreement.  As referenced under paragraph 1 above, in
consideration of this Agreement, the Company agrees to allow Employee to serve
as a Company consultant, contingent upon his non-revocation of this Agreement
and pursuant to the terms and conditions of the Consulting Agreement attached
hereto as Exhibit A (the “Consulting Agreement”).  The scope of the consulting
relationship and any related compensation shall be set forth under the
Consulting Agreement.  Employee understands that the payment of such
compensation is contingent upon Employee’s execution of and compliance with the
Consulting Agreement as well as Employee’s compliance with the terms and
conditions of this Agreement.  Employee further understands and acknowledges
that the Consulting Agreement attached hereto shall be deemed null and void and
the Company shall have no obligations thereunder (including any obligations to
provide compensation for consulting services) if this Agreement is revoked under
Section 6 above.  Employee agrees that he is not entitled to begin performing
any services as a consultant until the Consulting Agreement becomes effective
(i.e., upon the Effective Date of this Agreement).
 
SEPARATION AGREEMENT
5
COMPANY CONFIDENTIAL

 
 
 

--------------------------------------------------------------------------------

 



17.            Non-Solicitation.  Employee agrees that for a period of twelve
(12) months immediately following the Effective Date of this Agreement, Employee
shall not directly or indirectly solicit any of the Company’s employees to leave
their employment at the Company.


18.           Cooperation with Company/Transition Assistance.  Employee agrees
to cooperate, at the reasonable request of the Company, in the defense and/or
prosecution of any charges, claims, investigations (internal or external),
administrative proceedings and/or lawsuits relating to matters occurring during
Employee’s period of employment.  The Company agrees to pay Employee a
reasonable fee commensurate with the required services for the time expended in
the defense and prosecution of such matters.  Employee also agrees to assist in
the transition of his duties following his separation of employment, as
reasonably requested by the Company.  Employee acknowledges and agrees that he
is not entitled to any additional compensation or other benefits, other than as
set forth in this Agreement, in connection with his performance of the
transition duties.


19.            Costs.  The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.


20.           ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN DU PAGE COUNTY, ILLINOIS
BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS
RULES”).  THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES.  THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH ILLINOIS LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND
PROCEDURAL ILLINOIS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH ILLINOIS LAW, ILLINOIS LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.
 
SEPARATION AGREEMENT
6
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



21.            Tax Consequences.  The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Employee or made on his behalf under the terms of this
Agreement.  Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of: (a) Employee’s failure to pay
or the Company’s failure to withhold, or Employee’s delayed payment of, federal
or state taxes, or (b) damages sustained by the Company by reason of any such
claims, including attorneys’ fees and costs.


22.            Section 409(A).  If the Company determines that any cash
severance benefits, health continuation coverage, or additional benefits
provided under this Agreement shall fail to satisfy the distribution requirement
of Section 409A(a)(2)(A) or the Internal Revenue Code of 1986, as amended (the
“Code”) as result of Section 409A(a)(2)(B)(i) of the Code, the payment of such
benefit shall be accelerated to the minimum extent necessary so that the benefit
is not subject to the provisions of Section 409(a)(1) of the Code.  (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Code, and the regulations and other guidance thereunder,
to such payments, and the payment schedule as revised after the application of
the preceding sentence shall be referred to as the “Revised Payment
Schedule.”)  However, if there is no Revised Payment Schedule that would avoid
the application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to a Revised Payment Schedule and instead shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of Section 409A(a)(1) of the Code.  The Company may attach
conditions to or adjust the amounts paid pursuant to this paragraph to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this paragraph; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.


23.            Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.  Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
 
SEPARATION AGREEMENT
7
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



24.            No Representations.  Employee represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


25.            No Waiver.  The failure of the Company to insist upon the
performance of any of the terms and conditions in this Agreement, or the failure
to prosecute any breach of any of the terms or conditions of this Agreement,
shall not be construed thereafter as a waiver of any such terms or
conditions.  This entire Agreement shall remain in full force and effect as if
no such forbearance or failure of performance had occurred.


26.            Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


27.            Attorneys’ Fees.  Except with regard to a legal action
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, in the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.


28.            Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company with the
exception of the Confidentiality Agreement and the Stock Agreements.


29.            No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee and the Company’s Chief Executive Officer.


30.            Governing Law.  This Agreement shall be governed by the laws of
the State of Illinois, without regard for choice-of-law provisions.  Employee
consents to personal and exclusive jurisdiction and venue in the State of
Illinois.


31.            Effective Date.  Each Party has seven (7) days after that Party
signs this Agreement to revoke it.  This Agreement will become effective on the
eighth (8th) day after Employee signed this Agreement, so long as it has been
signed by the Parties and has not been revoked by either Party before that date
(the “Effective Date”).


32.            Counterparts.  This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
 
SEPARATION AGREEMENT
8
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 



33.            Voluntary Execution of Agreement.  Employee understands and
agrees that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees.  Employee acknowledges that:



 
a.
he has read this Agreement;



 
b.
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



 
c.
he understands the terms and consequences of this Agreement and of the releases
it contains; and



 
d.
he is fully aware of the legal and binding effect of this Agreement.



 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.



     
JEFF FIGLEWICZ, an individual
         
Dated:
             
Jeff Figlewicz
                                   
M-WAVE, INC.
         
Dated:
   
By
         
Joseph A. Turek
       
Chief Executive Officer and CEO

 
SEPARATION AGREEMENT
9
COMPANY CONFIDENTIAL


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Consulting Agreement
 
 
SEPARATION AGREEMENT
10
COMPANY CONFIDENTIAL

--------------------------------------------------------------------------------